Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
REMINDER: Applicant’s election without traverse of Species II in the reply filed on 9/29/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-32, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wong (6,537,062), which shows all of the claimed limitations.  Wong shows: 
21. (New) A cigarette lighter comprising: a fuel reservoir 111 configured to contain a fuel; a pre-mixing burner flame generating unit 22 configured to mix the fuel with air; a valve 21 in fluidic communication with the fuel reservoir and the pre-mixing burner flame generating unit and configured to facilitate the fuel to enter the pre-mixing burner flame generating unit as a gas when the valve is actuated; a bracket 252 configured to engage a gas lever 14 to actuate the valve to release the gas into the pre-mixing burner flame generating unit; a friction wheel assembly 321 having a friction wheel 32 wherein the friction wheel is in contact with a flint and the friction wheel assembly is in mechanical communication with the bracket (fig. 1,2a – these components are clearly mechanically attached); the friction wheel assembly is capable of downward movement to depress the bracket at the same time that the friction wheel is rotating against the flint (capable of performing this function with proper placement of the thumb); and, whereby release of the gas and generation of a spark occur simultaneously to result in generation of a flame (fig. 2A – Note arrows over the friction wheel 32 and bracket 252).  
22. (New) The cigarette lighter of claim 21, wherein said mechanical communication with the bracket is in the form of an integral connection between the friction wheel assembly and the bracket (fig. 1).  
23. (New) The cigarette lighter of claim 22, further comprising a spring 311, wherein the flint is located between the friction wheel assembly and the spring, the spring having a spring force and being configured to bias the flint against the friction wheel assembly and to bias the friction wheel assembly in an initial position in which the friction wheel assembly is not biasing the bracket downward (fig. 1,2A).  
24. (New) The cigarette lighter of claim 23, wherein the spring force biases the spring against the flint along an axis that is perpendicular to the axis of rotation of the friction wheel (fig. 2A).  
25. (New) The cigarette lighter of claim 24, wherein the bracket is configured to actuate along an axis parallel to the axis of the spring force (fig. 2A).  
26. (New) The cigarette lighter of claim 25, further comprising a thumb ledge integrally connected to the bracket and configured to allow a user to exert a force on the bracket (fig. 1,2A).   
27. (New) A cigarette lighter comprising: a body 11 extending along an axis and having a first end and a second end opposite the first end (fig. 1); a fuel reservoir located within the body and configured to contain a fuel; a pre-mixing burner flame generating unit located adjacent to the first end of the body and configured to mix the fuel with air; 3a valve in fluidic communication with the fuel reservoir and the pre-mixing burner flame generating unit and configured to facilitate the fuel to enter the pre-mixing burner flame generating unit as a gas when the valve is actuated; a bracket configured to engage a gas lever to actuate the valve to release the gas into the pre-mixing burner flame generating unit; a friction wheel assembly having a friction wheel wherein the friction wheel is in contact with a flint and the friction wheel assembly is in mechanical communication with the bracket; the friction wheel assembly is capable of movement along the axis of the body to depress the bracket at the same time that the friction wheel is rotating against the flint; and, whereby release of the gas and generation of a spark occur simultaneously to result in generation of a flame (see previous claims).  
28. (New) The cigarette lighter of claim 27, wherein said mechanical communication with the bracket is in the form of an integral connection between the friction wheel assembly and the bracket (see previous claims).  
29. (New) The cigarette lighter of claim 28, further comprising a spring, wherein the flint is located between the friction wheel assembly and the spring, the spring having a spring force and being configured to bias the flint against the friction wheel assembly and to bias the friction wheel assembly in an initial position in which the friction wheel assembly is not biasing the bracket towards gas lever engagement (see previous claims).  
30. (New) The cigarette lighter of claim 29, wherein the spring force lies along an axis that is perpendicular to the axis of rotation of the friction wheel (see previous claims).  
31. (New) The cigarette lighter of claim 30, wherein the bracket is configured to actuate along an axis parallel to the axis of the spring force (see previous claims).  
32. (New) The cigarette lighter of claim 31, further comprising a thumb ledge integrally connected to the bracket and configured to allow a user to exert a force on the bracket (see previous claims).


Response to Arguments
Applicants’ arguments with regard to the rejected claims have been considered, but are not deemed fully persuasive.
Applicant appears to read the claim limitation “in mechanical communication” and “at the same time” overly narrow.  
Given the broadest reasonable interpretation the term “in mechanical communication” is interpreted as being attached.  
The prior art is capable of performing the function of rotating the spark wheel and pressing down on the bracket at the same time with proper positioning of the thumb.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

March 25, 2005

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762